Exhibit 10.1


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into on this 26th day of April, 2010, by and between METROPOLITAN HEALTH
NETWORKS, INC., a Florida corporation (the “Company”), and Michael M. Earley
(hereinafter called the “Executive”).
 
R E C I T A L S
 
A. The Company and the Executive are parties to that certain amended and
restated employment agreement dated March 1, 2010 (the “Original Employment
Agreement”), as amended
 
B. The Company and the Executive desire to amend and restate the Original
Employment Agreement, in its entirety, as set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:
 
1.           Employment.
 
1.1           Employment and Term. The Company hereby agrees to employ the
Executive and the Executive hereby agrees to serve the Company on the terms and
conditions set forth herein.
 
1.2           Duties of Executive.  During the Term of Employment (as defined
herein) under this Agreement, the Executive shall serve as the Chairman and
Chief Executive Officer of the Company, shall diligently perform all services as
may be assigned to him by the Board of Directors of the Company (the “Board”)
(provided that, such services shall not materially differ from the services
currently provided by the Executive), and shall exercise such power and
authority as may from time to time be delegated to him by the Board.  The
Executive shall devote his full time and attention to the business and affairs
of the Company, render such services to the best of his ability, and use his
best efforts to promote the interests of the Company.  It shall not be a
violation of this Agreement for the Executive to (i) serve on corporate, civic
or charitable boards or committees, (ii) deliver lectures, fulfill speaking
engagements or teach at educational institutions, or (iii) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities to the Company in accordance
with this Agreement.
 
2.           Term.
 
2.1           Initial Term.  The initial Term of Employment under this
Agreement, and the employment of the Executive hereunder, shall commence on the
date set forth above (the “Commencement Date”) and shall expire on the date that
is one (1) year after the Commencement Date, unless sooner terminated in
accordance with Section 5 hereof (the “Initial Term”).
 
2.2           Renewal Terms.  At the end of the Initial Term, the Term of
Employment shall automatically renew for successive one (1) year terms, unless
earlier terminated as provided in Section 5 hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
2.3           Term of Employment and Expiration Date.  The period during which
the Executive shall be employed by the Company pursuant to the terms of this
Agreement is sometimes referred to in this Agreement as the “Term of
Employment”, and the date on which the Term of Employment shall expire
(including the date on which any renewal term shall expire), is sometimes
referred to in this Agreement as the “Expiration Date”.
 
3.           Compensation.
 
3.1           Base Salary.  The Executive shall receive a base salary at the
annual rate of $386,250 (the “Base Salary”) during the Term of Employment, with
such Base Salary payable in install­ments consistent with the Company's normal
payroll schedule, subject to applicable withholding and other taxes.  The Base
Salary shall be reviewed, at least annually, for merit increases and may, by
action and in the sole discretion of the Board, be increased at any time or from
time to time.
 
3.2           Bonuses.  During the Term of Employment, the Executive shall be
eligible to receive bonuses in such amounts and at such times as the Board shall
determine in its sole discretion.
 
3.3           Automobile and Telephone Expenses.  The Executive shall receive an
automobile allowance of $850 per month.  The Company shall also provide the
Executive with a mobile telephone allowance of $250 per month.
 
4.           Expense Reimbursement and Other Benefits.
 
4.1           Reimbursement of Expenses. Upon the submission of proper
documentation by the Executive, and subject to such rules and guidelines as the
Company may from time to time adopt, the Company shall reim­burse the Executive
for all reasonable expenses actually paid or incurred by the Executive during
the Term of Employment in the course of and pursuant to the business of the
Company.  The Executive shall account to the Company in writing for all expenses
for which reimbursement is sought and shall supply to the Company copies of all
relevant invoices, receipts or other evidence reasonably requested by the
Company.  Any required reimbursements shall be paid to Executive no later than
the last day of the calendar year following the calendar year in which the
underlying expense was incurred by the Executive, and the amount of expenses
eligible for reimbursement during any year may not affect the expenses eligible
for reimbursement in any other year.
 
4.2           Compensation/Benefit Programs.  During the Term of Employment, the
Executive shall be entitled to participate in all medical, dental,
hospitalization, accidental death and dismemberment, disability, travel and life
insur­ance plans, and any and all other plans as are presently and here­inafter
offered by the Company to its executives, including savings, pension,
profit-sharing and deferred compensation plans, subject to the general
eligibility and participation provisions set forth in such plans.
 
4.3           Working Facilities.  During the Term of Employment, the Company
shall furnish the Executive with an office, secretarial help and such other
facilities and services suitable to his/her position and adequate for the
performance of his/her duties hereunder.
 
4.4           Stock Options.  During the Term of Employment, the Executive may
be eligible to be granted options (the “Stock Options”) to purchase common stock
(the “Common Stock”) of the Company under (and therefore subject to all terms
and conditions of) the Company’s Omnibus Equity Compensation Plan, as amended
from time to time, and any successor plan thereto (the “Stock Option Plan”) and
all rules of regulation of the Securities and Exchange Commission applicable to
stock option plans then in effect, in the sole discretion of the Board.  The
number of Stock Options, if any, and the terms and conditions of any such Stock
Options, shall be determined by the Committee appointed pursuant to the Stock
Option Plan, or by the Board, in its sole discretion and pursuant to the Stock
Option Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
4.5           Other Benefits.  The Executive shall be entitled to four (4) weeks
of vacation each calendar year during the Term of Employment (subject to the
general eligibility provisions set forth in the Company’s personnel policy), to
be taken at such times as the Executive and the Company shall mutually determine
and provided that no vacation time shall interfere with the duties required to
be rendered by the Executive hereunder.  Any vacation time not taken by
Executive during any calendar year may be carried forward into any succeeding
calendar year.  The Executive shall receive such additional benefits, if any, as
the Board shall from time to time determine.
 
5.           Termination.
 
5.1           Termination for Cause.  The Company shall at all times have the
right, upon written notice to the Executive, to terminate the Term of
Employment, for Cause.  For purposes of this Agreement, the term “Cause” shall
mean (i) an action or omission of the Executive which constitutes a willful and
material breach of, or failure or refusal (other than by reason of his
disability) to perform his duties under, this Agreement which is not cured
within fifteen (15) days after receipt by the Executive of written notice of
same, (ii) fraud, embezzlement, misappropriation of funds or breach of trust in
connection with his services hereunder, (iii) conviction of a felony or any
other crime which involves dishonesty or a breach of trust, or (iv) gross
negligence in connection with the performance of the Executive's duties
hereunder, which is not cured within fifteen (15) days after written receipt by
the Executive of written notice of same. Any termination for Cause shall be made
in writing to the Executive, which notice shall set forth in detail all acts or
omissions upon which the Company is relying for such termination.  The Executive
shall have the right to address the Board regarding the acts set forth in the
notice of termination.  Upon any termination pursuant to this Section 5.1, the
Company shall only be obligated to pay to the Executive his Base Salary to the
date of termination.  The Company shall have no further liability hereunder
(other than for reimbursement for reasonable business expenses incurred prior to
the date of termination, subject, however, to the provisions of Section 4.1).
 
5.2           Termination Without Cause.  At any time the Company shall have the
right to terminate the Term of Employment by written notice to the
Executive.  Upon any termination pursuant to this Section 5.2, or upon any
termination pursuant to Section 5.3 or Section 5.4, (that is not a termination
under any of Sections 5.1, 5.5 or 5.6), the Company shall (i) pay to the
Executive any unpaid Base Salary through the effective date of termination
specified in such notice, (ii) continue to pay the Executive’s Base Salary for a
period of twelve (12) months from notice of termination hereunder (the
“Continuation Period”), (iii) continue to provide the Executive with the
benefits he/she was receiving under Section 4.2 hereof (the “Benefits”) through
the end of the Continuation Period in the manner and at such times as the
Benefits otherwise would have been payable or provided to the Executive and (iv)
within thirty days of Executive’s termination, pay Executive for any unused
vacation days accumulated as of the date of termination.  In the event that the
Company is unable to provide the Executive with any Benefits required hereunder
by reason of the termination of the Executive’s employment pursuant to this
Section 5.2, then the Company shall make a cash payment, within thirty days of
Executive’s termination, equal to the value of the Benefits that otherwise would
have accrued for the Executive’s benefit under the plan, for the period during
which such Benefits could not be provided under the plans.  The Company’s good
faith determination of the amount that would have been contributed or the value
of any Benefits that would have accrued under any plan shall be binding and
conclusive on the Executive.  For this purpose, the Company may use as the value
of any Benefit the cost to the Company of providing that Benefit to the
Executive.  Further, the vesting of the Executive’s Stock Options, if any, shall
be subject to the terms of any option agreement(s) to which the Executive and
the Company are parties.  The Company shall have no further liability hereunder
(other than for reimbursement for reasonable business expenses incurred prior to
the date of termination, subject, however, to the provisions of
Section 4.1).  For all purposes under this Agreement, the failure by the Company
to offer to renew the Agreement following the expiration of the Initial Term or
any Renewal Term on the same terms and conditions hereunder shall be treated as
if the Company terminated this Agreement pursuant to this Section 5.2.
 
 
 

--------------------------------------------------------------------------------

 
 
5.3           Disability.  The Company shall at all times have the right, upon
written notice to the Executive, to terminate the Term of Employment, if the
Executive shall become entitled to benefits under the Company’s group disability
policy or any individual disability policy then in effect, or, if the Executive
shall, as the result of mental or physical incapacity, illness or disability,
become unable to perform his obligations hereunder for a period of 90 days in
any 12-month period.  The Company shall have sole discretion based upon
competent medical advice to determine whether the Executive continues to be
disabled.  Any termination of the Term of Employment by the Company pursuant to
this Section 5.3 shall be deemed to be a termination of the Executive without
Cause, and, upon any such termination pursuant to this Section 5.3, the
Executive shall be entitled to the compensation specified in Section 5.2
hereof.  The Company shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however to the provisions of Section 4.1).
 
5.4           Death.  In the event of the death of the Executive during the Term
of Employment, the Executive shall be deemed to have been terminated without
Cause, and the Company shall pay to the estate of the deceased Executive the
compensation specified in Section 5.2 hereof.  The Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of the Executive's death, subject, however
to the provisions of Section 4.1).
 
5.5           Termination by Executive.
 
(a)           The Executive shall at all times have the right, upon sixty (60)
days written notice to the Company, to terminate the Term of Employment.
 
(b)           Upon termination of the Term of Employment pursuant to this
Section 5.5 (that is not a termination under Section 5.6) by the Executive
without Good Reason, the Company shall pay to the Executive any unpaid Base
Salary through the effective date of termination specified in such notice.  The
Company shall have no further liability hereunder (other than for reimbursement
for reasonable business expenses incurred prior to the date of termination,
subject, however, to the provisions of Section 4.1).  At the Company's sole
option, upon receipt of notice from the Executive pursuant to this Section, the
Company may immediately terminate the Term of Employment, in which case, in
addition to the covenants set forth above, the Company shall pay the Executive
sixty (60) days of Base Salary. For all purposes under this Agreement, the
failure by Executive to offer to renew the Agreement following the expiration of
the Initial Term or any Renewal Term on the same terms and conditions hereunder
shall be treated as if the Executive terminated this Agreement pursuant to this
Section 5.5, except that the Executive shall not be entitled to any Base Salary
in excess of that which is due through the last day of Executive’s employment
hereunder.
 
(c)           Upon termination of the Term of Employment pursuant to this
Section 5.5 (that is not a termination under Section 5.6) by the Executive for
Good Reason, the Company shall pay to the Executive the same amounts that would
have been payable by the Company to the Executive under Section 5.2 of this
Agreement if the Term of Employment had been terminated by the Company without
Cause.  The Company shall have no further liability hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           For purposes of this Agreement, “Good Reason” shall mean (i) the
assignment to the Executive of any duties or responsibilities inconsistent in
any respect with the Executive’s position or a similar position in the Company
or one of its subsidiaries, as contemplated by Section 1.2 of this Agreement, or
any other action by the Company, in each case, which results in a substantial
and compelling diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
within fifteen (15) days after receipt of notice thereof given by the Executive;
(ii) any failure by the Company to comply with any of the provisions of
Article 3 or Section 4.2 of this Agreement, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive; (iii) the Company’s requiring the Executive to be based at any office
or location outside of the area for which Executive was originally hired to work
except (x) where such change in work location does not represent a material
change in the geographic location at which Executive is required to provide
services, or (y) for travel reasonably required in the performance of the
Executive’s responsibilities.  For purposes of this Section 5.5(d), any good
faith determination of “Good Reason” made by the Board shall be conclusive.
 
5.6           Change in Control of the Company
 
(a)           In the event that (i) a Change in Control (as defined in paragraph
(b) of this Section 5.6) of the Company shall occur during the Term of
Employment, and (ii) prior to the later of the Expiration Date or one year after
the date of the Change in Control, either (x) the Term of Employment is
terminated by the Company without Cause, pursuant to Section 5.2 hereof or (y)
the Executive terminates the Term of Employment for Good Reason, the Company
shall (1) pay to the Executive any unpaid Base Salary through the effective date
of termination, (2) pay to the Executive as a single lump sum payment, within 30
days of the termination of his employment hereunder, the sum of (x) the
Executive’s current annual Base Salary, plus any bonuses payable to the
Executive pursuant to and in accordance with Section 3.2 hereof, any unused
vacation pay and the value of the annual fringe benefits (based upon their cost
to the Company) required to be provided to the Executive under Sections 4.2 and
4.4 hereof, for the year immediately preceding the year in which his employment
terminates, plus (y) the value of the portion of his benefits under any savings,
pension or profit sharing plans that are forfeited under those plans by reason
of the termination of his employment hereunder.  The Company shall have no
further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date of termination, subject, however,
to the provisions of Section 4.1).
 
(b)           For purposes of this Agreement, the term “Change in Control” shall
mean:
 
(i)           Approval by the shareholders of the Company of (x) a
reorganization, merger, consolidation or other form of corporate transaction or
series of transactions, in each case, with respect to which persons who were the
shareholders of the Company immediately prior to such reorganization, merger or
consolidation or other transaction do not, immediately thereafter, own more than
50% of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then outstanding
voting securities, in substantially the same proportions as their ownership
immediately prior to such reorganization, merger, consolidation or other
transaction, or (y) a liquidation or dissolution of the Company or (z) the sale
of all or substantially all of the assets of the Company (unless such
reorganization, merger, consolidation or other corporate transaction,
liquidation, dissolution or sale is subsequently abandoned); or
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           the acquisition (other than from the Company) by any person,
entity or “group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act, of more than 50% of either the then outstanding shares
of the Company’s Common Stock or the combined voting power of the Company's then
outstanding voting securities entitled to vote generally in the election of
directors (hereinafter referred to as the ownership of a “Controlling Interest”)
excluding, for this purpose, any acquisitions by (1) the Company or its
Subsidiaries, (2) any person, entity or “group” that as of the Commencement Date
of this Agreement owns beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act) of a Controlling Interest or (3)
any employee benefit plan of the Company or its Subsidiaries.
 
(c)           Notwithstanding the foregoing, the provisions of this Section 5.6
shall only apply if (i) the payments to be made hereunder are not subject to
Section 409A of the Internal Revenue Code, or (ii) any such Change in Control
would also constitute a change in the ownership or effective control of the
Company, or a change in the ownership of a substantial portion of the assets of
the Company, within the meaning of Treas. Reg. Section 1.409A-3(i)(5).
 
5.7           Resignation. Upon any notice or termination of employment pursuant
to this Article 5, the Executive shall automatically and without further action
be deemed to have resigned as an officer, and if he or she was then serving as a
director of the Company, as a director, and if required by the Board, the
Executive hereby agrees to immediately execute a resignation letter to the
Board.
 
5.8           Survival.  The provisions of this Article 5 shall survive the
termination of this Agreement, as applicable.
 
5.9           Termination of Employment.  For purposes of any benefit to be
provided or any amount payable under this Agreement that is subject to Section
409A of the Code, termination of employment shall not be deemed to occur unless
it is reasonably expected that Executive will provide no further services to the
Company or its affiliates, as defined in Section 414(b) or (c) of the Code, or
that the level of bona fide services will not exceed 20% of the average level of
services provided by Executive over the thirty-six (36) months preceding
Executive’s termination of employment.  If Executive continues to provide bona
fide services to the Company or any of its affiliates at a level that is more
than 20% of the average level of services provided by Executive over such
thirty-six (36) month period, then Executive shall be deemed not to have
experienced a termination of employment.
 
5.10           Delay of Certain Payments.  In the event that Executive is a
“specified employee” within the meaning of Section 409A of the Code (as
determined by the Company or its delegate), any payments hereunder subject to
Section 409A of the Code shall not be paid or provided until the earlier of (A)
the Executive’s death, or (B) the expiration of the 6-month period following
Executive’s termination of employment (“Delay Period”).  Any payments that are
delayed by virtue of this subparagraph shall (I) be paid in one payment at the
conclusion of the Delay Period and (II) include interest computed at five
percent (5%) per annum for the duration of the Delay Period.
 
6.           Restrictive Covenants.
 
 
 

--------------------------------------------------------------------------------

 
 
6.1           Non-competition. At all times while the Executive is employed by
the Company and for a one year period after the termination of the Executive’s
employment with the Company for any reason (other than by the Company without
Cause (as defined in Section 5.1 hereof) or by the Executive for Good Reason (as
defined in Section 5.5(d) hereof)), the Executive shall not, directly or
indirectly, engage in or have any interest in any sole proprietorship,
partnership, corporation or business or any other person or entity (whether as
an employee, officer, director, partner, agent, security holder, creditor,
consultant or otherwise) that directly or indirectly (or through any affiliated
entity) engages in competition with the Company (based on the business in which
the Company was engaged or was actively planning on being engaged as of the date
of termination of the Employee’s employment and in the geographic areas in which
the Company operated or was actively planning on operating as of date of
termination of the  Employee’s employment); provided that such provision shall
not apply to the Executive's ownership of Common Stock of the Company or the
acquisition by the Executive, solely as an investment, of securities of any
issuer that is registered under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended, and that are listed or admitted for trading on
any United States national securities exchange or that are quoted on the
National Association of Securities Dealers Automated Quotations System, or any
similar system or automated dissemination of quotations of securities prices in
common use, so long as the Executive does not control, acquire a controlling
interest in or become a member of a group which exercises direct or indirect
control or, more than five percent of any class of capital stock of such
corporation.
 
6.2           Nondisclosure.  The Executive shall not at any time divulge,
communi­cate, use to the detriment of the Company or for the benefit of any
other person or persons, or misuse in any way, any Confiden­tial Information (as
hereinafter defined) pertaining to the business of the Company.  Any
Confidential Information or data now or hereafter acquired by the Executive with
respect to the business of the Company (which shall include, but not be limited
to, information concerning the Company's financial condition, prospects,
technology, customers, suppliers, sources of leads and methods of doing
business) shall be deemed a valuable, special and unique asset of the Company
that is received by the Executive in confidence and as a fiduciary, and the
Executive shall remain a fidu­ciary to the Company with respect to all of such
information. For purposes of this Agreement, “Confidential Information” means
information disclosed to the Executive or known by the Executive as a
consequence of or through his employment by the Company (including information
conceived, originated, discovered or developed by the Executive) prior to or
after the date hereof, and not generally known, about the Company or its
business.  Notwithstanding the foregoing, nothing herein shall be deemed to
restrict the Executive from disclosing Confidential Information to the extent
required by law.
 
6.3           Nonsolicitation of Employees and Clients.  At all times while the
Executive is employed by the Company and for a two (2) year period after the
termination of the Executive’s employment with the Company for any reason, the
Executive shall not, directly or indirectly, for himself or for any other
person, firm, corporation, partnership, association or other entity (a) employ
or attempt to employ or enter into any contractual arrangement with any employee
or former employee of the Company, unless such employee or former employee has
not been employed by the Company for a period in excess of six months, and/or
(b) call on or solicit any of the actual or targeted prospective clients of the
Company on behalf of any person or entity in connection with any business
competitive with the business of the Company, nor shall the Executive make known
the names and addresses of such clients or any information relating in any
manner to the Company's trade or business relationships with such customers,
other than in connection with the performance of Executive's duties under this
Agreement.
 
6.4           Ownership of Developments.  All copyrights, patents, trade
secrets, or other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, or works of authorship developed or
created by Executive during the course of performing work for the Company or its
clients (collectively, the “Work Product”) shall belong exclusively to the
Company and shall, to the extent possible, be considered a work made by the
Executive for hire for the Company within the meaning of Title 17 of the United
States Code.  To the extent the Work Product may not be considered work made by
the Executive for hire for the Company, the Executive agrees to assign, and
automatically assign at the time of creation of the Work Product, without any
requirement of further consideration, any right, title, or interest the
Executive may have in such Work Product.  Upon the request of the Company, the
Executive shall take such further actions, including execution and delivery of
instruments of conveyance, as may be appropriate to give full and proper effect
to such assignment.
 
 
 

--------------------------------------------------------------------------------

 
 
6.5           Books and Records.  All books, records, and accounts relating in
any manner to the customers or clients of the Company, whether prepared by the
Exe­cutive or other­wise coming into the Executive's posses­sion, shall be the
exclusive property of the Company and shall be returned immediately to the
Company on termination of the Executive's employment hereunder or on the
Company's request at any time.
 
6.6           Definition of Company.  Solely for purposes of this Article 6, the
term “Company” also shall include any existing or future subsidiaries of the
Company that are operating during the time periods described herein and any
other entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company during
the periods described herein.
 
6.7           Acknowledgment by Executive. The Executive acknowledges and
confirms that (a) the restrictive covenants contained in this Article 6 are
reasonably necessary to protect the legitimate business interests of the
Company, and (b) the restrictions contained in this Article 6 (including without
limitation the length of the term of the provisions of this Article 6) are not
overbroad, overlong, or unfair and are not the result of overreaching, duress or
coercion of any kind. The Executive further acknowledges and confirms that his
full, uninhibited and faithful observance of each of the covenants contained in
this Article 6 will not cause him any undue hardship, financial or otherwise,
and that enforcement of each of the covenants contained herein will not impair
his ability to obtain employment commensurate with his abilities and on terms
fully acceptable to him or otherwise to obtain income required for the
comfortable support of him and his family and the satisfaction of the needs of
his creditors.  The Executive acknowledges and confirms that his special
knowledge of the business of the Company is such as would cause the Company
serious injury or loss if he were to use such ability and knowledge to the
benefit of a competitor or were to compete with the Company in violation of the
terms of this Article 6. The Executive further acknowledges that the
restrictions contained in this Article 6 are intended to be, and shall be, for
the benefit of and shall be enforceable by, the Company’s successors and
assigns.
 
6.8           Reformation by Court.  In the event that a court of competent
jurisdiction shall determine that any provision of this Article 6 is invalid or
more restrictive than permitted under the governing law of such jurisdiction,
then only as to enforcement of this Article 6 within the jurisdiction of such
court, such provision shall be interpreted and enforced as if it provided for
the maximum restriction permitted under such governing law.
 
6.9           Extension of Time.  If the Executive shall be in violation of any
provision of this Article 6, then each time limitation set forth in this Article
6 shall be extended for a period of time equal to the period of time during
which such violation or violations occur.  If the Company seeks injunctive
relief from such violation in any court, then the covenants set forth in this
Article 6 shall be extended for a period of time equal to the pendency of such
proceeding including all appeals by the Executive.
 
6.10           Survival.  The provisions of this Article 6 shall survive the
termination of this Agreement, as applicable.
 
7.           Injunction.  It is recognized and hereby acknowl­­edged by the
parties hereto that a breach by the Executive of any of the covenants contained
in Article 6 of this Agreement will cause irreparable harm and damage to the
Company, the monetary amount of which may be virtually impossible to
ascertain.  As a result, the Executive recognizes and hereby acknowledges that
the Company shall be entitled to an injunction from any court of competent
juris­diction enjoining and restraining any violation of any or all of the
covenants contained in Article 6 of this Agree­ment by the Executive or any of
his affiliates, associates, partners or agents, either directly or indirectly,
and that such right to injunction shall be cumulative and in addition to
whatever other remedies the Company may possess.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Assignment.  Neither party shall have the right to assign or
delegate his rights or obligations hereunder, or any portion thereof, to any
other person.
 
9.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida.  To the extent applicable,
this Agreement is intended to comply with the distribution and other
requirements under Section 409A of the Code.  For any payments or reimbursements
to be made (or in-kind benefits to be provided) under this Agreement that are
subject to Section 409A of the Code, the Agreement shall be interpreted and
applied in a manner consistent with the requirements of Section 409A of the Code
and the regulations promulgated thereunder.
 
10.           Section 162(m) Limits.  Notwithstanding any other provision of
this Agreement to the contrary, if and to the extent that any remuneration
payable by the Company to the Executive for any year would exceed the maximum
amount of remuneration that the Company may deduct for that year under Section
162(m) (“Section 162(m)”) of the Internal Revenue Code of 1986, as amended (the
“Code”), payment of the portion of the remuneration for that year that would not
be so deductible under Section 162(m) shall, in the sole discretion of the
Board, be deferred and become payable at such time or times as the Board
determines that it first would be deductible by the Company under Section
162(m), with interest at the “short-term applicable rate” as such term is
defined in Section 1274(d) of the Code.  The limitation set forth under this
Section 10 shall not apply with respect to any amounts payable to the Executive
pursuant to Article 5 hereof.
 
11.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and, upon
its effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its affiliates) with respect to such subject matter, including, without
limitation, the Original Employment Agreement.  This Agreement may not be
modified in any way unless by a written instrument signed by both the Company
and the Executive.
 
12.           Notices:  All notices required or permitted to be given hereunder
shall be in writing and shall be personally delivered by courier, sent by
registered or certified mail, return receipt requested or sent by confirmed
facsimile transmission addressed as set forth herein.  Notices personally
delivered, sent by facsimile or sent by overnight courier shall be deemed given
on the date of delivery and notices mailed in accordance with the foregoing
shall be deemed given upon the earlier of receipt by the addressee, as evidenced
by the return receipt thereof, or three (3) days after deposit in the U.S.
mail.  Notice shall be sent (i) if to the Company, addressed to Metropolitan
Health Networks, Inc., 250 South Australian Avenue, Suite 400, West Palm Beach,
Florida 33401, Attn:  Roberto L. Palenzuela, General Counsel, and (ii) if to the
Executive, to his address as reflected on the payroll records of the Company, or
to such other address as either party hereto may from time to time give notice
of to the other.
 
13.           Benefits; Binding Effect.  This Agreement shall be for the benefit
of and binding upon the parties hereto and their respective heirs, personal
representatives, legal representa­tives, successors and, where applicable,
assigns, including, without limitation, any successor to the Company, whether by
merger, consolidation, sale of stock, sale of assets or otherwise.
 
14.           Severability.  The invalidity of any one or more of the words,
phrases, sentences, clauses or sections contained in this Agreement shall not
affect the enforceability of the remain­ing portions of this Agreement or any
part thereof, all of which are inserted conditionally on their being valid in
law, and, in the event that any one or more of the words, phrases, sentences,
clauses or sections contained in this Agreement shall be declared invalid, this
Agreement shall be construed as if such invalid word or words, phrase or
phrases, sentence or sentences, clause or clauses, or section or sections had
not been inserted.  If such invalidity is caused by length of time or size of
area, or both, the otherwise invalid provision will be considered to be reduced
to a period or area which would cure such invalidity.
 
 
 

--------------------------------------------------------------------------------

 
 
15.           Waivers.  The waiver by either party hereto of a breach or
violation of any term or provision of this Agreement shall not operate nor be
construed as a waiver of any subsequent breach or violation.
 
16.           Damages.  Nothing contained herein shall be con­strued to prevent
the Company or the Executive from seeking and recover­ing from the other damages
sustained by either or both of them as a result of its or his breach of any term
or provision of this Agreement.  In the event that either party hereto brings
suit for the collection of any damages resulting from, or the injunction of any
action constituting, a breach of any of the terms or pro­visions of this
Agreement, then the party found to be at fault shall pay all reasonable court
costs and attorneys' fees of the other.
 
17.           Section Headings.  The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
18.           No Third Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the Company, the parties hereto and their respective heirs, personal
representatives, legal represen­tatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.
 
[signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
 

  COMPANY:           METROPOLITAN HEALTH NETWORKS, INC.          
 
By:
/s/ Roberto L. Palenzuela       /s/ Roberto L. Palenzuela       Secretary and
General Counsel             THE EXECUTIVE:             MICHAEL M. EARLEY        
 

 